IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT




KENNETH PURDY,

              Appellant,

 v.                                                      Case No. 5D16-370

STATE OF FLORIDA,

              Appellee.

________________________________/


Opinion filed April 28, 2017

Appeal from the Circuit Court
for Orange County,
Mark S. Blechman, Judge.

Matthew R. McLain, McLain Law, P.A.,
Maitland, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.



                ON MOTION FOR REHEARING, CLARIFICATION,
                   AND REQUEST TO CERTIFY QUESTION

PER CURIAM.

       The State of Florida’s motion for rehearing or clarification is denied. The State has

also requested that we certify to the Florida Supreme Court a proposed question as one
of great public importance. We decline to certify the State’s question; instead we certify

the following question to the court as one of great public importance:

                  WHEN A JUVENILE OFFENDER IS ENTITLED TO A
             SENTENCE REVIEW HEARING, IS THE TRIAL COURT
             REQUIRED TO REVIEW THE AGGREGATE SENTENCE
             THAT THE JUVENILE OFFENDER IS SERVING FROM THE
             SAME SENTENCING PROCEEDING IN DETERMINING
             WHETHER TO MODIFY THE OFFENDER’S SENTENCE
             BASED UPON DEMONSTRATED MATURITY AND
             REHABILITATION?


ORFINGER and LAMBERT, JJ., concur.
BERGER, J., concurs in part and dissents in part, with opinion.




                                            2
BERGER, J., concurring in part, dissenting in part.                              5D16-370

       I disagree with the decision to deny rehearing, but I agree we should certify a

question of great public importance.      With that said, I do not believe the question

presented by the majority adequately frames the issue in this case. Instead, I would certify

the following question proposed by the State of Florida:

                   IS A JUVENILE OFFENDER WHO OBTAINS
              JUDICIAL REVIEW FOR A HOMICIDE OFFENSE ALSO
              ENTITLED TO JUDICIAL REVIEW OF A FIFTEEN-YEAR-
              OR-LESS SENTENCE FOR A CONTEMPORANEOUSLY
              COMMITTED NON-HOMICIDE CONVICTION WHERE THE
              SENTENCE DOES NOT VIOLATE THE EIGHTH
              AMENDMENT AND THERE IS NO STATUTORY
              AUTHORITY TO REVIEW IT?




                                             3